604 F.2d 316
Robert C. NEWSON, Plaintiff-Appellant,v.FIRST ALABAMA BANK OF HUNTSVILLE, N. A., Defendant-Appellee.
No. 78-3272.
United States Court of Appeals,Fifth Circuit.
June 19, 1979.

Raymond H. Uhrig, Huntsville, Ala., for plaintiff-appellant.
Elarbee, Clark & Paul, Charles K. Howard, Jr., Robert H. Buckler, Atlanta, Ga., Watts, Salmon, Roberts, Manning & Noojin, Louis Salmon, Huntsville, Ala., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
ON PETITION FOR REHEARING
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
We dismissed the appeal in this case because we thought it was not filed within the time period proscribed by rule 4(a) of the Federal Rules of Appellate Procedure.  As appellant points out, we failed to note that September 4, 1978, the day on which the filing period would have ended, was a legal holiday.  When this happens, the party receives an additional day in which to file.  See Fed.R.Civ.P. 6(a).  Appellant filed on September 5, 1978.  Thus, his appeal was timely filed.  Accordingly, we grant the petition for rehearing and reinstate the appeal.


2
ORDER DISMISSING APPEAL VACATED and APPEAL REINSTATED.